                                                              1    LIPSON NEILSON P.C.
                                                                   KALEB D. ANDERSON, ESQ.
                                                              2    Nevada Bar No. 7582
                                                                   MEGAN H. HUMMEL, ESQ.
                                                              3    Nevada Bar No. 12404
                                                                   9900 Covington Cross Drive, Suite 120
                                                              4    Las Vegas, Nevada 89144
                                                                   (702) 382-1500 - Telephone
                                                              5    (702) 382-1512 - Facsimile
                                                                   kanderson@lipsonneilson.com
                                                              6    mhummel@lipsonneilson.com
                                                              7    Attorneys for Defendant
                                                                   Highlands Maintenance Corporation, Inc.
                                                              8
                                                              9                              UNITED STATES DISTRICT COURT
                                                              10                                    DISTRICT OF NEVADA
                                                              11
                                                                   THE BANK OF NEW YORK MELLON FKA                Case No.: 2:17-cv-00965-APG-NJK
                                                              12   THE BANK OF NEW YORK, AS TRUSTEE
                                                                   FOR THE CERTIFICATEHOLDERS OF
                                                                                                                  STIPULATION AND ORDER TO
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13   CWALT, INC., ALTERNATIVE LOAN
                                                                                                                  EXTEND DEADLINE FOR FILING
Lipson Neilson P.C.




                                                                   TRUST 2005-49CB, MORTGAGE PASS-
                            Las Vegas, Nevada 89144




                                                              14   THROUGH CERTIFICATES, SERIES                   OPPOSITION TO DISPOSITIVE
                                                                   2005-49CB                                      MOTIONS
                                                              15
                                                                                     Plaintiff,                   (FIRST REQUEST)
                                                              16
                                                                   vs.
                                                              17
                                                                   HIGHLANDS MAINTENANCE
                                                              18   CORPORATION, INC.; ANGELA YUNHUA
                                                                   CHEN; and RED ROCK FINANCIAL
                                                              19   SERVICES, LLC,
                                                              20                      Defendants.

                                                              21
                                                              22         Plaintiff, The Bank of New York Mellon FKA The Bank of New York, as Trustee
                                                              23   for the Certificateholders of CWALT, Inc., Alternative Loan Trust 2005-49CB, Mortgage
                                                              24   Pass-Through Certificates, Series 2005-49CB (“BoNYM”), and Defendant, Highlands
                                                              25   Maintenance Corporation, Inc. (“HOA”), by and through their respective attorneys of
                                                              26   record, hereby stipulate and agree to the following:
                                                              27   ///
                                                              28   ///
                                                                                                          Page 1 of 2
                                                              1                The Bank of New York Mellon v. Highlands Maintenance Corporation, et al.
                                                                                                                     Case No. 2:17-cv-00965-APG-NJK
                                                              2
                                                              3          1.     On May 13, 2019, the Court entered a Discovery Plan and Scheduling

                                                              4    Order (ECF No. 38), which set a dispositive motion deadline of October 24, 2019.

                                                              5          2.     On October 24, 2019, HOA filed Defendant Highlands Maintenance

                                                              6    Corporation’s Motion for Partial Summary Judgment (ECF No. 47). Responses thereon

                                                              7    are due on November 14, 2019.

                                                              8          3.     BoNYM requests an additional thirty (30) days within which to submit

                                                              9    responses to the above dispositive motions, up to and including December 14, 2019.

                                                              10         This stipulation is submitted based upon good cause and is not made for the

                                                              11   purpose of delay. The request is made to allow counsel additional time to meaningfully

                                                              12   respond to the arguments raised in the motion.
                      9900 Covington Cross Drive, Suite 120

                      (702) 382-1500 FAX: (702) 382-1512




                                                              13
                                                                   DATED this 18th day of November, 2019.       DATED this 18th day of November, 2019.
Lipson Neilson P.C.
                            Las Vegas, Nevada 89144




                                                              14
                                                                   LIPSON NEILSON P.C.                          AKERMAN LLP
                                                              15
                                                                   /s/ Megan H. Hummel                          /s/ Tenesa S. Powell
                                                              16
                                                                   __________________________________           __________________________________
                                                              17   Kaleb D. Anderson, Esq. (Bar No.7582)        Ariel E. Stern, Esq. (Bar No. 8276)
                                                                   Megan H. Hummel, Esq. (Bar No. 12404)        Tenesa S. Powell, Esq. (Bar No. 12488)
                                                              18   9900 Covington Cross Drive, Suite 120        1635 Village Center Circle, Suite 200
                                                                   Las Vegas, NV 89144                          Las Vegas, Nevada 89134
                                                              19   Attorneys for Defendant                      Attorneys for Plaintiff The Bank of New
                                                                   Highlands Maintenance Corporation, Inc.
                                                                                                                York Mellon as Trustee for the
                                                              20
                                                                                                                Certificateholders of CWALT, Inc.,
                                                              21                                                Alternative Loan Trust 2005-49CB,
                                                                                                                Mortgage Pass-Through Certificates,
                                                              22                                                Series 2005-49CB
                                                              23                                          ORDER
                                                              24         IT IS SO ORDERED.
                                                              25         IT IS SO_______________
                                                                         DATED:   ORDERED.
                                                              26
                                                                                                                ______________________________
                                                              27                                                UNITED STATES DISTRICT JUDGE
                                                                                                    ______________________________________
                                                                                                                Dated: November 18, 2019.
                                                              28                                    UNITED STATES DISTRICT COURT JUDGE

                                                                                                        Page 2 of 2
